Citation Nr: 1125706	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  07-11 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a right foot injury with right ankle capsulitis.

3.  Entitlement to an increased rating for residuals of a right foot injury with three painful scars, assigned a 10 percent rating prior to February 4, 2009 and a 20 percent rating thereafter.  

4.  Entitlement to an increased disability rating for a low back strain, currently evaluated as 10 percent disabling.

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from June 1983 to May 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2004 and January 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Subsequently, in an April 2009 rating decision, the RO granted a separate 10 percent evaluation for residuals of a right foot injury with right ankle capsulitis.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

Unfortunately, further development of the evidence is required before the Board can adjudicate the Veteran's pending claims of entitlement to service connection for hepatitis C and TDIU.  So, regrettably, these claims are being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.



FINDINGS OF FACT

1.  On October 27, 2010, prior to the promulgation of a decision in the appeal of the Veteran's claim of entitlement to an increased disability evaluation for residuals of a right foot injury with three painful scars, the Board received notification from the appellant that a withdrawal of this appeal is requested.

2.  The Veteran's residuals of a right foot injury with right ankle capsulitis is equivalent to a moderate foot injury.

3.  Throughout the rating period, the Veteran's low back strain is manifested by complaints of pain with some limitation of motion with no competent clinical evidence of neurological impairment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of a claim of entitlement to an increased disability evaluation for residuals of a right foot injury with three painful scars, by the appellant, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for a disability evaluation in excess of 10 percent for residuals of a right foot injury with right ankle capsulitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5284 (2010).

3.  The criteria for a disability rating greater than 10 percent for low back strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 38 C.F.R. § 4.71a, DC's 5235 - 5243; 4.124a, DC's 8520, 8620 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the outset of his October 27, 2010, Board hearing, the appellant indicated that he wished to withdraw his appeal of the issue of entitlement to increased disability evaluation for residuals of a right foot injury with three painful scars.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and it is dismissed.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in April 2004, from the agency of original jurisdiction (AOJ) to the appellant.  This letter explained the evidence necessary to substantiate the Veteran's claim of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.   In addition, an April 2009 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in connection with his claims.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.


Legal Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will compensate the veteran for times since the effective date of his award when his disability may have been more severe than at other times during the course of his appeal.

In addition, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet App 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2010).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Analysis

Low Back Strain 

The diagnostic code criteria pertinent to rating spinal disabilities are codified at 38 C.F.R. § 4.71, Diagnostic Codes 5237 through 5243.  All diseases and injuries of the spine other than intervertebral disc syndrome are to be evaluated under the general rating formula.  Intervertebral disc syndrome (preoperatively or postoperatively) is to be rated either under the general rating formula or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  Note (1) defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  "Chronic orthopedic and neurologic manifestations" are defined as "orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so."  

According to the general rating formula, a 10 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is to be assigned for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is to be assigned for unfavorable ankylosis of the entire thoracolumbar spine.    

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).  

Any associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate DC.  68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).  

There is a preponderance of the competent clinical evidence of record against an evaluation in excess of 10 percent for the disability at issue based on incapacitating episodes of intervertebral disc syndrome because the Veteran has not experienced any incapacitating episodes.  Indeed, the record does not demonstrate any incapacitating episodes requiring bed rest by a physician and treatment by a physician; the Veteran denied experiencing incapacitating episodes at his February 2009 VA examination.  

Similarly, the competent clinical evidence of record is against an evaluation in excess of 10 percent for the disability at issue based on the general rating formula for disease or injury of the spine.  Indeed, the Veteran's low back strain was productive of no worse than forward flexion to 70 degrees at his February 2009 VA examination; extension was to 20 degrees and lateral rotation and flexion were to 30  degrees.  At his April 2004 VA examination, he had forward flexion to 80 degrees, with extension to 20 degrees, lateral flexion to and rotation to at least 20 degrees, bilaterally.  Likewise, there was no finding of favorable or unfavorable ankylosis of the entire thoracolumbar spine, and the Board does not find that the Veteran's complaints of pain upon motion is equivalent to severe limitation of motion of the lumbar spine or ankylosis.  Thus, applying the facts to the criteria set forth above, the Veteran remains entitled to no more than a 10 percent evaluation for his service-connected low back strain under the General Rating Formula for Diseases and Injuries of the Spine.

Furthermore, the Board acknowledges consideration of additional functional impairment due to factors such as pain, weakness and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range of motion, the Veteran's VA examination reports indicated that he had pain upon range of motion testing, but that there was no evidence of incoordination, weakness, or fatigability.  The Veteran has normal deep tendon reflexes bilaterally throughout the rating period on appeal.  And, to the extent that the Veteran claims that his pain upon motion is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the Veteran's current rating is based on his objectively demonstrated reduced motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  The overall evidence reveals a disability picture most approximating a 10 percent evaluation, even with consideration of whether there was additional functional impairment due to DeLuca factors.  Thus, based on the analysis of those criteria set forth above, the Veteran remains entitled to no more than a 10 percent evaluation for the orthopedic manifestations of his service-connected low back strain.  

With consideration of the provisions of Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that there is no objective evidence of record for the entire rating period on appeal which demonstrates that the Veteran experiences any neurologic symptomatology.  The medical evidence demonstrates that the Veteran's neurologic evaluations at his VA examinations are negative, and does not allow for a finding of neurologic manifestations of the Veteran's service-connected low back strain.  Thus, he is not entitled to a separate, compensable rating under DC 8520, 8521, 8524, 8525, or 8526 for the neurologic manifestations of the disability at issue.

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  See Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected low back strain is adequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected low back strain; the Veteran's low back has been manifested by pain, which the Board considered in assessing the Veteran's limitation of motion under the rating criteria for the currently assigned 10 percent rating.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran reported at his August 2009 VA examination that he is retired, and the medical evidence does not show that he was hospitalized for his service-connected low back strain at any time during the pendency of this appeal.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Residuals of a Right Foot Injury with Right Ankle Capsulitis

The Veteran is currently assigned disability ratings for residuals of a right foot injury with right ankle capsulitis by analogy to DC 5284.  See 38 C.F.R. § 4.20 (2010) (when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous).  Under Diagnostic Code 5284, a 10 percent rating is warranted for a moderate foot injury.  A 20 percent rating is assigned under this Code for a moderately severe foot injury and a 30 percent disability is assigned under this Code for a severe foot injury.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.

Considering the evidence relating to the Veteran's service-connected residuals of a right foot injury with right ankle capsulitis under the relevant rating criteria, Diagnostic Code 5284, the Board finds that the Veteran's disability picture is most consistent with the current 10 percent disability evaluation for the entire rating period and an increased disability evaluation is not warranted.  The objective clinical evidence of record indicates that the Veteran's r residuals of a right foot injury with right ankle capsulitis is equivalent to a moderate foot injury.  In fact, the February 2009 VA examination indicates that the Veteran had mild ankle swelling and palpable pulses, with pain at the anterior ankle joint capsule and upon inversion of the right foot and dorsiflexion of the right ankle.  The subtalar and intertarsal joints are within normal limits, and there was no evidence of pain on motion.  There was no evidence of weakness or abnormal weight-bearing of the right foot at these examinations; the Veteran's gait was wide with a short stride, but not antalgic.  In addition, at this VA examination, the Veteran complained of pain and stiffness, but the VA examiner noted that the Veteran's objective symptoms were no more than mild to moderate.  Therefore, the Board finds that the Veteran is not entitled to a disability evaluation in excess of 10 percent disability evaluation for his service-connected residuals of a right foot injury with right ankle capsulitis, for the entire rating period on appeal.

In reaching this decision, the Board also considered other applicable Diagnostic Codes, including Diagnostic Codes 5276 and 5278.  There is no evidence that the Veteran's residuals of a right foot injury with right ankle capsulitis resulted in severe flat foot with marked deformity, pain on manipulation of the feet, and swelling on use, and characteristic callosities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  In addition, there is no evidence that the Veteran has acquired claw foot with toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to a right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278.  As such, the Board does not believe that an increased evaluation under Diagnostic Codes 5276 or 5278 is warranted.

The Board also has considered whether the Veteran is entitled to a higher rating on the basis of functional loss due to pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  See, too, 38 C.F.R. §§ 4.40, 4.45, and 4.59.  However, although the Veteran has complaints of pain, fatigue, and stiffness, there is no objective clinical indication he has any symptoms causing functional limitation (motion, etc.) to a degree that would support a higher rating for his residuals of a right foot injury with right ankle capsulitis.  Further, the current 10 percent disability evaluation contemplates the Veteran's complaints, as well as any limitation of motion due to pain.  

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected residuals of a right foot injury with right ankle capsulitis is adequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected residuals of a right foot injury with right ankle capsulitis; in this case, the Veteran's residuals of a right foot injury with right ankle capsulitis has been manifested by pain which the Board specifically considered in rating his feet as being equivalent to a moderate foot injury.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The February 2009 VA examiner indicated that the Veteran's residuals of a right foot injury with right ankle capsulitis caused decreased standing and walking, but that he did not require any assistive devices due to his residuals of a right foot injury with right ankle capsulitis.  The Veteran did not indicate, and the medical evidence does not show, that he was hospitalized for his service-connected residuals of a right foot injury with right ankle capsulitis at any time during the pendency of this appeal.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the evidence of record reveals neurological manifestations consistent with a 10 percent evaluation, for the entire rating period on appeal for residuals of a right foot injury with right ankle capsulitis.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The appeal of the issue entitlement to an increased disability evaluation for residuals of a right foot injury with three painful scars is dismissed.

Entitlement to a disability rating greater than 10 percent for a low back strain is denied.

Entitlement to a disability rating greater than 10 percent for residuals of a right foot injury with right ankle capsulitis is denied.


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

The Board notes that the Veteran has not yet been afforded a VA examination regarding his claim of entitlement to service connection for hepatitis C, in order to determine whether this claimed disability is related to his military service.  The Veteran testified at his October 2010 that he believes that his hepatitis C is a result of a puncture wound during service.  In this regard, the Board notes that the Veteran's service records indicate that the Veteran was treated for a Punji stick puncture to the right foot during his military service, and he is currently service-connected for residuals of a right foot injury.  The Veteran's VA treatment records indicate post-service treatment for and a diagnosis of hepatitis C, but do not indicate whether his hepatitis C is causally or etiologically related to his active military service.  

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).   Therefore, additional clinical assessment and medical opinion is necessary to adequately address the Veteran's claim of entitlement to service connection.  Accordingly, the Board finds that the Veteran should be afforded a VA examination in order to determine nature and etiology of the Veteran's hepatitis C.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

The Board notes that the issue of entitlement to TDIU is inextricably intertwined with the Veteran's claim of entitlement to service connection for hepatitis C, currently on appeal.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Hence, the Board will defer appellate consideration of the issue of entitlement to TDIU pending completion of the action requested below. 

Accordingly, the case is REMANDED for the following action:

1.   The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his hepatitis C, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his hepatitis C is related to his Punji stick injury during his service in the military.  To assist in making this determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  

A rationale for the examiner's conclusion is required; the medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  If an opinion cannot be provided without resorting to speculation, please indicate this in the report and set forth the reasoning for this conclusion.  

2.  Following completion of the above, the RO should readjudicate the issue of entitlement to service connection for hepatitis C, as well as the Veteran's inextricably intertwined TDIU claim.  Consideration must be given to all additional evidence received since issuance of the most recent statement of the case as to the matter.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


